PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/000,152
Filing Date: 5 Jun 2018
Appellant(s): Binotto et al.



__________________
Wayne P. Bailey Reg No 34,289
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2021 is in response to the Final rejection filed 12/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 12/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1. Claim 1-5, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (hereinafter Perez, US 2018/0302476 Al) in view of Zehler et al. (hereinafter Zehler, US 2017/0054859 Al) in view of Sharma (US 9,148,473 Bl).

2. Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (hereinafter Perez, US 2018/0302476 Al) in view of Zehler et al. (hereinafter Zehler, US 2017/0054859 Al) in view of Sharma (US 9,148,473 Bl) further in view of Bergs et al. (hereinafter Bergs, US 2002/0010731 Al).

3. Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (hereinafter Perez, US 2018/0302476 Al) in view of Zehler et al. (hereinafter Zehler, US 2017/0054859 Al) in view of Sharma (US 9,148,473 Bl) in view of Golden et al. (hereinafter Golden, US 10,348,814 Bl).






(2) Response to Argument

I. Group 1 (Claims, 1, 4, 5, 9, and 17).
1. A method for managing processing of tasks, the method comprising:
a computer system:
receiving a task to process for a user;
identifying a group of heterogeneous network devices in the computer system assigned to the user for processing the task based on capabilities of each device of the group of heterogeneous network devices, and a task history of task processing, wherein:
the capabilities comprise differing capabilities including at least one of image processing, video processing, audio processing, sensor, communications, voice to text conversion, text to voice conversions, and data storage, wherein the value of capabilities of the group of heterogeneous devices is represented as a token; and
the task history comprises a history of task performance for each device of the group of heterogeneous network devices;
scheduling a performance of the task by a selected network device in the group of heterogeneous network devices, wherein the task is performed by the selected network device in the computer system such that tasks are processed by sharing workloads among network devices in the group of heterogeneous network devices that provide capabilities required to process the task; and
trading tokens directly between network devices based on using the capabilities of the group of heterogeneous network devices in response to performing the tasks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Appellant argues in essence:
[a] “With respect to Claim 1, such claim recites “wherein: the capabilities comprise differing capabilities including at least one of image processing, video processing, audio processing, sensor, communications, voice to text conversion, text to voice conversions, and data storage, wherein the value of capabilities of the group of heterogeneous devices is represented as a token” (emphasis added). Here, the value of the ‘capabilities’ of the group of heterogeneous devices is represented as a token. 
On page 13, line 24 — page 14, line 8 of the Final Office Action, the Examiner alleges that Sharma teaches all such token-based aspects of Claim 1 at col. 4, lines 53-59 and col. 14, lines 51-59. At the cited passage at col. 4, lines 53-59, Sharma states:
Where a commuter's mobile device accesses the computing resources of the computing system or other commuters' devices, a fee may be charged to his or her credit card in a specified amount. Where a commuter's computing resources are accessed by the computing system or by other commuters' devices, a credit may be applied to his or her credit card in a specified amount.
(Sharma col. 4, lines 53-59) .
There, Sharma states that a fee may be charged to a credit card where a commuter's mobile device accesses the computing resources of the computing system or other commuters' devices. Notably, how the ‘value’ of such fee that is charged to a credit card is determined is not further described. Therefore, this cited passage does not describe wherein the value of capabilities of the group of heterogeneous devices is represented as a token. as claimed.
As to the cited passage at col. 14, lines 51-59, there Sharma states:
Moreover, a market for the sharing of computing resources may be established where a network of wirelessly linked devices is established. In such a manner, networked devices (or entities associated therewith) may be obligated to pay a fee when they require the use of additional resources on other devices, and, likewise, the networked devices (or entities associated therewith) may be compensated when other devices require the use of their respective computing resources. (Sharma col. 14, lines 51-59)
There, Sharma states that network devices may be obligated to pay a fee when they require the use of additional resources on other devices. Notably, how the ‘value’ of such fee is determined is not further described. Therefore, this cited passage does not describe wherein the value of capabilities of the group of heterogeneous devices is represented as a token. as claimed. ” on pg.8-9 in Appeal Brief.
In response to [a] This argument is directed at the limitation of “wherein the value of capabilities of the group of heterogeneous devices is represented as a token”
In view of appellant’s specification para.0070-para.0072, it can be seen that a token can be a type of currency, or anything that can be traded. 
“[0070] In this illustrative example, tokens 404 can be selected from at least one of a crypto currency, IOTA currency, or other types of items that can be traded. Tokens 404 may also represent physical items in some illustrative examples. Tokens 404 can be tracked using blockchain 410. Blockchain 410 is a list of records which are linked and secured using cryptography. In this illustrative example, tokens 404 can be assigned to or associated with at least one of users 406 or network devices 402 using blockchain 
[0071]   In this example, scheduler 210 can reallocate tokens 404 between at least one of users 406 or network devices 402 when scheduling tasks 408 for performance by network devices 402. For example, a first user in users 406 may agree to trade a number of tokens 404 in exchange for a game console in network devices 402 having an image processing capability to perform an object recognition task. In other illustrative examples, the exchange of tokens 404 may be made between network devices 402 without interaction from users 406. 
[0072]   The number of tokens 404 requested, offered, or traded can depend on the value of the capability. The value can be based on at least one of how available the capability is in network devices 402, the time when the capability is needed, the demand for the capability from users 406, or other factors. Thus, scheduler 210 can facilitate the trading of tokens 404 based on using capabilities 400 of network devices 402 in response to performing tasks 408.” 
Secondly, the claim merely requires that the capabilities of the heterogeneous devices are represented by a token. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, This means that the words of the claim must be given their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application. Phillips v. AWH Corp.,*>415 F.3d 1303, 1313<, 75 USPQ2d 1321>, 1326< (Fed. Cir. 2005) (en banc).
The ordinary and customary meaning of a term may be evidenced by a variety of sources, >including “the words of the claims themselves, the remainder of the specification, the prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms, and the state of the art.”< Phillips v. AWH Corp., *>415 F.3d at 1314<, 75 USPQ2d **>at 1327.< If extrinsic reference sources, such as dictionaries, evidence more than one definition for the term, the intrinsic record must be consulted to identify which of the different possible definitions is most consistent with applicant’s use of the terms. Brookhill-Wilk 1, 334 F. 3d at 1300, 67 USPQ2d at 1137; see also Renishaw PLC v. Marposs Societa ' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998). 
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. Superguide 
“The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."” MPEP 37 CFR 1.75(d)(1).
Under broadest reasonable interpretation, as seen above, we look to the specification to understand the broadest reasonable interpretation of the idea of trading tokens. In view of the definition of a token from appellant’s specification, above in para.0070-para.0072, a value is set in para.0072 based on capability, time, and demand, and therefore, this “value” is set at a particular amount to use the other commuters devices.  Secondly, in para.0070, it can be seen that a Token can be a tradable item, can be “a crypto currency, IOTA currency, or other types of items that can be traded” as well as representing a physical item.  Therefore in this case, the limitation of “wherein the value of capabilities of the group of heterogeneous devices is represented as a token” the value is an amount that must be paid for the capabilities of the devices, is represented as a token, the currency itself.
It can be seen in Sharma col.4 lines 53-59 “Where a commuter's mobile device accesses the computing resources of the computing system or other commuters' devices, a fee may be charged to his or her credit card in a specified amount. Where a commuter's computing resources are accessed by the computing system or by other commuters' devices, a credit may be applied to his or her credit card in a specified amount” and col. 14 lines 51-59 “In such a manner, networked devices (or entities associated therewith) may be obligated to pay a fee when they require the use of additional resources on other devices”, that a specified amount can be charged for using other commuter’s devices. It can be seen that the “Value” in the claim, is the fee or price that is to be paid, and the “Token” is the currency itself, the money being traded. Therefore in this case, the “value” is the price or fee to be paid in order to user the capabilities of the other commuter’s devices, and this value is represented by the token, the actual currency used to pay for using the other commuter’s devices.  For example, in Sharma, a user would pay $XX amount of money, the token, at a rate of the specified amount, the value, for using computing resources of another commuter.  
Appellant further argues that how the “value” of such fee is determined, is not further described in the sections cited by the examiner.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “how” the value is set for a capabilities of the group of heterogeneous devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, examiner maintains rejection under Sharma reference in view of col.4 lines 53-59 and col. 14 lines 51-59 for the limitation of “wherein the value of capabilities of the group of heterogeneous devices is represented as a token”

[i] “It is further noted that this cited passage does not describe any type of ‘represents’ characteristics/features, whereas per Claim 1 the ‘value of capabilities’ is ‘represented’ as a token — and further evidencing that Claim 1 has been erroneously rejected.” pg.9 of Brief.
In response to [ii], “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."” MPEP 37 CFR 1.75(d)(1).
Firstly, the plain meaning of the limitation “wherein the value of capabilities of the group of heterogeneous devices is represented as a token” In view of para.0070-para.0072 as cited below, that the idea of the value of capabilities being represented as a token only means that a price is set for the capability.  The claim language does not describe any language of individual characteristics or features which are bound to a price, contrary to what argument above suggests.  The limitation under broadest reasonable interpretation, and in view of para.0070-para.0072 as below, is that a price is set for using the capabilities of another device, and the representation is merely the association of the price to using the capabilities of the other device.  In this case, a value is set in para.0072 based on capability, time, and demand, and therefore, this “value” is set at a particular amount to use the other commuter’s devices that have these capabilities.  Secondly, in para.0070, it can be seen that a Token can be a tradable item, can be “a crypto currency, IOTA currency, or other types of items that can be traded” as well as representing a physical item.  Therefore in this case, the limitation of “wherein the value of capabilities of the group of heterogeneous devices is represented as a token” the value is an amount that must be paid for the capabilities of the devices, is represented as a token, the currency itself.
“[0070] In this illustrative example, tokens 404 can be selected from at least one of a crypto currency, IOTA currency, or other types of items that can be traded. Tokens 404 may also represent physical items in some illustrative examples. Tokens 404 can be tracked using blockchain 410. Blockchain 410 is a list of records which are linked 
[0071]   In this example, scheduler 210 can reallocate tokens 404 between at least one of users 406 or network devices 402 when scheduling tasks 408 for performance by network devices 402. For example, a first user in users 406 may agree to trade a number of tokens 404 in exchange for a game console in network devices 402 having an image processing capability to perform an object recognition task. In other illustrative examples, the exchange of tokens 404 may be made between network devices 402 without interaction from users 406. 
[0072]   The number of tokens 404 requested, offered, or traded can depend on the value of the capability. The value can be based on at least one of how available the capability is in network devices 402, the time when the capability is needed, the demand for the capability from users 406, or other factors. Thus, scheduler 210 can facilitate the trading of tokens 404 based on using capabilities 400 of network devices 402 in response to performing tasks 408.” 

It can be seen in Sharma col.4 lines 53-59 “Where a commuter's mobile device accesses the computing resources of the computing system or other commuters' devices, a fee may be charged to his or her credit card in a specified amount. Where a commuter's computing resources are accessed by the computing system or by other commuters' devices, a credit may be applied to his or her credit card in a specified amount” and col. 14 lines 51-59 “In such a manner, networked devices (or entities associated therewith) may be obligated to pay a fee when they require the use of additional resources on other devices”, that a specified amount can be charged for using other commuter’s devices. It can be seen that the “Value” in the claim, is the fee or price that is to be paid, and the “Token” is the currency itself, the represents the capability of the other commuter’s device, as that is the price that must be paid in order to use the other commuter’s device.
Therefore, examiner maintains rejection under Sharma reference in view of col.4 lines 53-59 and col. 14 lines 51-59 for the limitation of “wherein the value of capabilities of the group of heterogeneous devices is represented as a token”

[ii] " Further with respect to Claim 1, such claim recites “trading tokens directly between network devices based on using the capabilities of the group of heterogeneous network devices in response to performing the tasks” (emphasis added). Here, tokens are ‘traded’ directly between ‘network devices’. In other words, there are multiple ‘tokens’ and multiple ‘network devices’ - where the multiple tokens are ‘traded’ directly between the multiple ‘network devices
On page 14 of the Final Office Action, the Examiner alleges that Sharma teaches all such trading-based aspects of Claim 1 at col. 14, lines 51-59. There, Sharma describes (i) devices may be obligated to pay a fee when they require the use of additional resources on other devices, and (ii) other devices are compensated by such fee. Accordingly, there is a one-way transfer of a fee from one device to another. There is no token-trading between multiple network devices, as claimed.
Thus, it is urged that Claim 1 has been erroneously rejected due to such trading of tokens based prima facie obviousness deficiencies.”  on pg 9-10 of brief in view of claim 1, repeated in view of claim 10 on pg. 17-19 in brief, and claim 18 on pg. 21-22 in brief.

In response to [ii], In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., a bi directional trading of token in order to use the capabilities of other devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The argued claim limitation states: “trading tokens directly between network devices based on using the capabilities of the group of heterogeneous network devices in response to performing the tasks” and does not mention any kind of bi-directional trading of tokens in order to use the capabilities of the group of heterogeneous network devices.
 Appellant’s specification only explains “trading” tokens in para.0070-para.0072 of the specification, reproduced below.
[0070]   In this illustrative example, tokens 404 can be selected from at least one of a crypto currency, IOTA currency, or other types of items that can be traded. Tokens 404 may also represent physical items in some illustrative examples. Tokens 404 can be tracked using blockchain 410. Blockchain 410 is a list of records which are linked and secured using cryptography. In this illustrative example, tokens 404 can be assigned to or associated with at least one of users 406 or network devices 402 using blockchain 410. As depicted, blockchain 410 can function as a distributed ledger to track ownership of tokens 404. 
[0071]   In this example, scheduler 210 can reallocate tokens 404 between at least one of users 406 or network devices 402 when scheduling tasks 408 for performance by network devices 402. For example, a first user in users 406 may agree to trade a number of tokens 404 in exchange for a game console in network devices 402 having an image processing capability to perform an object recognition task. In other illustrative examples, the exchange of tokens 404 may be made between network devices 402 without interaction from users 406. 
[0072]   The number of tokens 404 requested, offered, or traded can depend on the value of the capability. The value can be based on at least one of how available the capability is in network devices 402, the time when the capability is needed, the demand trading of tokens 404 based on using capabilities 400 of network devices 402 in response to performing tasks 408.
It can be seen that in every instance, the tokens are traded for using the capabilities of another device, and the appellant’s specification discloses that trading can be a unilateral trade for using the capabilities of another device.  As tokens are described primarily to be currency in para.0070 of the specification, it also would not make sense for both parties to trade currency, in order for one party to use the device of the other, i.e. User A pays User B a token and in return User B pays User A a Token back, in order for User A to use User B’s device.  Therefore it can be seen that in view of the limitation of “trading tokens directly between network devices based on using the capabilities of the group of heterogeneous network devices in response to performing the tasks” the idea of trading tokens between network devices, in view of para.0070- para.0072 of appellants specification shows that the trading is unidirectional, i.e. trading the token for being able to use another network device, and shows that “between” in this case merely means that the token was traded to the other device, therefore this trade was “between” the two devices.
It can be seen clearly in view of at least col.4 lines 53-59 and col.14 lines 51-59 of Sharma shown below, that tokens, currency in this case, is traded in exchange for using the capabilities of other devices.  Therefore in this case, the token were traded in order to use the other commuter’s device, and the trade was “between” the two devices, as the currency, the token, was traded to other user device.
“Where a commuter's mobile device accesses the computing resources of the computing system or other commuters' devices, a fee may be charged to his or her credit card in a specified amount. Where a commuter's computing resources are accessed by the computing system or by other commuters' devices, a credit may be applied to his or her credit card in a specified amount.
(Sharma col. 4, lines 53-59) .
Moreover, a market for the sharing of computing resources may be established where a network of wirelessly linked devices is established. In such a manner, networked devices (or entities associated therewith) may be obligated to pay a fee when they require the use of additional resources on other devices, and, likewise, the networked devices (or entities associated therewith) may be compensated when other devices require the use of their respective computing resources. (Sharma col. 14, lines 51-59)

[iii] “On page 3 of the Final Office Action, the Examiner states “there must be an exchange of tokens after performing the task, however this exchange does not necessarily have to be two way”. The Examiner interpretation is unreasonable as it contradicts the ‘plain meaning’ of the claim language. Appellant has provided objective evidence as to the plain meaning of ‘trading’ - which does in fact have to be two way. Therefore, the Examiner’s claim interpretation of a unilateral trading of multiple tokens directly between multiple devices is unreasonable4 - and further evidencing that Claim 1 has been erroneously rejected.
The Examiner also opines on page 4 of the Final Office Action that paragraph [0070] of Appellant’s Specification describes a particular embodiment where tokens are traded for a good or service, and this is not the same as a two way trading of tokens. Appellant responds by showing that it is the actual claim language that governs what is being claimed. Claim 1 does not recite trading tokens for a good or service. Instead, tokens are ‘traded’5 directly between ‘network devices’. In other words, there are multiple ‘tokens’ and multiple ‘network devices’ - where the multiple ‘tokens’ are ‘traded’ directly between6 (i.e., - by the common action of: jointly engaging) the multiple ‘network devices There is no good or service exchange or trade per the features of Claim 1 - and further evidencing that Claim 1 has been erroneously rejected.” on pg 10-11 of Brief.
In response to [iii] In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., a two way In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The specification does not provide any description of a two way transfer of tokens in any capacity, in order to use the capabilities of another network device.  At best, para.0071 of appellants specification states:
[0071]   In this example, scheduler 210 can reallocate tokens 404 between at least one of users 406 or network devices 402 when scheduling tasks 408 for performance by network devices 402. For example, a first user in users 406 may agree to trade a number of tokens 404 in exchange for a game console in network devices 402 having an image processing capability to perform an object recognition task. In other illustrative examples, the exchange of tokens 404 may be made between network devices 402 without interaction from users 406. 
However, it can clearly be seen that tokens can be traded in order to use the capabilities of another device, however there is no description of a reciprocal giving of a token in the same exchange.  If for any reason, the claims were found to require a bi-directional trade of tokens, as the appellants argues, (i.e. user A provides a token to user B and user B provides a token back to user A, and only then User A may use User B’s network device), then there would be 35 USC 112(a) written description issues with the specification and the claims, as this process is missing in its entirety from the specification.
Appellant primarily relies upon the definition of trading to be “to exchange” from dictionary.com, and uses the definition of exchange as “reciprocal giving and receiving” from Merrian-Webster.  Firstly, examiner would like to point out that if one were to continue to use the same platform of dictionary.com to define the term exchange, it would result in “to give up (sometime) for something else”.  It is clear that in view of dictionary.com, trading is equivalent to giving up something, i.e. tokens, for something else, i.e. using capabilities of other heterogeneous devices. As explained above in [i] in view of appellants 
 Therefore, the claim limitation of “trading tokens directly between network devices based on using the capabilities of the group of heterogeneous network devices in response to performing the tasks”, based on the evidence above, means that tokens can are provided to another network device, in order to use the capabilities of the other device, and this trade of the tokens is unidirectional during the exchange.  The only examples of trading tokens is present in para.0070-para.0072, and at best a unidirectional trading is provided, and there is no description of a two-way or bidirectional trade in any capacity.  Therefore, based on broadest reasonable interpretation of the claims, and in view of the appellant’s specification, it is clear that the trading/exchanging in this context is an exchange FOR the use of capabilities of another device.  
Examiners rejection relies upon Sharma reference to show that tokens can be traded between network devices for commuters to be able to use other commuter’s devices.  
Moreover, a market for the sharing of computing resources may be established where a network of wirelessly linked devices is established. In such a manner, networked devices (or entities associated therewith) may be obligated to pay a fee when they require the use of additional resources on other devices, and, likewise, the networked devices (or entities associated therewith) may be compensated when other devices require the use of their respective computing resources. (Sharma col. 14, lines 51-59)
Therefore, as Sharma shows that tokens are traded directly between network devices for using the capabilities of other devices, the claim limitation has been met.

Secondly, appellant also argues that “In other words, there are multiple ‘tokens’ and multiple ‘network devices’ - where the multiple ‘tokens’ are ‘traded’ directly between6 (i.e., - by the common action of: jointly engaging) the multiple ‘network devices”, in other words, appellant argues that because there are multiple tokens being traded, this adds to the idea that tokens are traded in both directions.
However, in context of the claims and the specification, this limitation clearly means that either 
1) multiple rounds of exchanges are performed (i.e. Device 1 pays token and uses the capabilities of device 2, and device 2 pays device 1 to use the capabilities of device 2, in multiple transactions) or
2) that more than one token is traded for a singular exchange.  
It is clear that more than one transaction of can be performed for trading tokens and receiving the service of another device, and it can be seen below in para.0072, that more than one token is capable of being traded in a single transaction.
[0072]   The number of tokens 404 requested, offered, or traded can depend on the value of the capability. The value can be based on at least one of how available the capability is in network devices 402, the time when the capability is needed, the demand for the capability from users 406, or other factors. Thus, scheduler 210 can facilitate the trading of tokens 404 based on using capabilities 400 of network devices 402 in response to performing tasks 408.
Therefore, it is clear that the plurality of tokens expressed in the claims, does not suggest a bi-directional trading of tokens.

[iv] “Further with respect to Claim 1, such claim recites “identifying a group of heterogeneous network devices in the computer system assigned to the user for processing the task based on capabilities of each device of the group of heterogeneous network devices, and a task history of task processing”. Here, a group of heterogeneous network ‘devices’ in the computer system ‘assigned to the user for processing the task’ are identified based on (1) capabilities of each device of the group of heterogeneous network devices, and (2) a task history of task processing…. 
To the extent that Zehler is alleged to teach identifying a group of heterogeneous devices in paragraph [0040], there Zehler describes a subsystem that accesses a user’s stored printing history and processes the list of print devices in the printer history based on the metadata from the printing history, print device related information, other user related information such as location, and/or print criteria to ‘predict’ one or more print devices that the user may use for printing the print job.
To the extent that Zehler is alleged to teach device identification is performed based on (1) capabilities of each device of the group of heterogeneous network devices, and (2) a task history of task processing in paragraph [0041], there Zehler describes using criteria combinations when making such device ‘prediction’.
Notably, Zehler does not describe the identification of a group of heterogeneous network devices based on a task history of task processing that comprises a history of task performance for each device of the group of heterogeneous network devices, as claimed. Instead, a history of device usage that is agnostic to specific task information is described.” pg. 11-12 of Brief.
In response to [iv], appellant essentially argues that para.0041 is not sufficient to teach the limitation of “identifying a group of heterogeneous network devices in the computer system assigned to the user for processing the task based on capabilities of each device of the group of heterogeneous network devices, and a task history of task processing,:” in claim 1.
 “Any combination of criteria may be used. For example, if the user has used print devices A, B, and C in a selected past time interval to print documents, and a criterion of the current print job requires a printer characteristic (e.g., duplex color printing) which only print devices A and B can perform, then the pre-conversion subsystem may predict that the user may use print device A or B for printing the current print job. In yet another example, the pre-conversion subsystem may also use the user's current location and the print device location and/or match the user language settings to predict the print device that the user may use. Similarly, for predicting the print device(s) the user may use, the pre-conversion subsystem may use past user behavior, such as time lapse between print job submission and printing, to predict a time of printing, and choose printers that do not have another print job scheduled at the predicted time of printing. The system may require that more than one criterion be satisfied for a print device in order to include the device in the prediction.” Zehler para.0041

“The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."” MPEP 37 CFR 1.75(d)(1).

Under broadest reasonable interpretation, the limitation means that by using a task history of processing, and capabilities of devices, a group of devices with varying capabilities are identified that can be used to process the task.  It can be seen in the above citation of para.0041 in Zehler, underlined portion, that the system can use devices that were previously used to print documents, i.e. task history of task processing, and printer characteristic, such as duplex printing which is a capability of the device, the devices can be identified.  It is clear that the system uses both a task history and device capabilities to identify a group of devices.
Secondly, appellant additionally argues that “Instead, a history of device usage that is agnostic to specific task information is described.” However appellant does not address para.0040, which is also used in the rejection that address the identification step.
“a criterion of the current print job requires a printer characteristic (e.g., duplex color printing) which only print devices A and B can perform ” printers can have different capabilities such as duplex color printing, therefore heterogeneous.) in the computer system assigned to the user for processing the task (Zehler: para.0040 “In step 206, the pre-conversion subsystem may access the user's stored printing history and process the list of print devices in the printing history based on, without limitation the metadata from the printing history, print device related information, other user related information (such as location), and/or print job criteria, to predict one or more print devices that the user may use for printing the print job.” )  most recent Final Rejection mailed 12/22/2020 pg. 12-13.

It can be seen above, that above, para.0040 is also cited to reject this limitation, which includes print job criteria, this is also seen in para.0041, which states that “current print job requires a printer characteristic (e.g., duplex color printing) which only print devices A and B can perform”.  The task history information, in combination with the device capabilities, are used with the current print job criteria to determine the group of devices, thereby meeting the claim limitation in full.

[v] “Still further with respect to Claim 1, such claim recites “the task history comprises a history of task performance for each device of the group of heterogeneous network devices” (emphasis added). Here, the task history comprises a history of task performance for each device of the group of heterogeneous network devices.
On page 13 of the Final Office Action, the Examiner alleges that Zehler teaches all such task history based aspects of Claim 1 in paragraphs [0037] and [0041], In paragraph [0037], Zehler describes determining if a print history exists for a particular ‘user’ and if such print history exists, a list of ‘devices’ and ‘metadata’ that the user has used in the past is retrieved. This ‘printing history’ is described as including (i) a list of print ‘devices’ previously used by the user, and (ii) ‘metadata’ that includes frequency of print device usage, correlation of print device usage frequency with user location for each of the past print jobs, types of documents printed at each of the print devices, past user-defined print criteria for each of the print devices, time lapse submission between print job submission and printing for each of the print devices. Notably, there is no mention of any ‘ task-based’ information such as the claimed ‘taskperformance'1. Instead, device-based printer characteristics are described.
In paragraph [0041], Zehler describes criteria that are used to predict a printer for subsequent usage by a user - including (i) past printer use, or (ii) a particular printer characteristic. Notably, there is no mention of any ‘to.sl-based’ information such as the claimed ‘task performance’. Instead, printer device characteristics are used to predict a printer for subsequent use.” pg.12-13 in Brief.

In response to [v] “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."” MPEP 37 CFR 1.75(d)(1).

Firstly, it seems appellant distinguishes between a history of task performance, with a printing history of each device.  Under broadest reasonable interpretation, the limitation “the task history comprises a history of task performance for each device of the group of heterogeneous network devices” requires that each device of the group of heterogeneous network devices, has some history of task 
Regarding the term “task history”, the claim only requires that for each network device, there is a “history of task performance”.  In view of appellant’s specification para.0087, it can be seen that the history of task performance is merely a record of past tasks that were performed by each device in the past.
“[0087] The process reads a task history from a task history database (step 704). The task history may be the task history found in task history database 302 in Figure 3 containing task records identifying the performance of similar tasks to the task received in step 702. The identification of the similar tasks may be based on the type of task identified for the task received in step 702.” 
Appellant explains in pg.12 of brief, that Zehler teaches a history of task performance for each device “(i) a list of print ‘devices’ previously used by the user, and (ii) ‘metadata’ that includes frequency of print device usage, correlation of print device usage frequency with user location for each of the past print jobs, types of documents printed at each of the print devices, past user-defined print criteria for each of the print devices, time lapse submission between print job submission and printing for each of the print devices”  past jobs performed by each printer is used to select a group of printers to perform the print job based on both current print characteristics, and historical information of each printer, ie. types of documents, time lapse between jobs, frequency of print jobs.  
Each of the examples explained in para.0037, and para.0040 comprises a task history, and are a history of previous task performance of each device.  It is clear that the data of “frequency of print device usage”, “types of documents printed at each of the print devices” and “, time lapse submission between print job submission and printing for each of the print devices” is a history of task performance of each device.  In this case, the act of “printing” is a task, and therefore by having a history of past printing jobs for each device, i.e document types, time lapse in print jobs, Zehler teaches a history of print 

[vi] “Further with respect to Claim 1, such claim recites “receiving a task to process for a user” (emphasis added). Here, a particular ‘task’ is received, where such ‘task’ is a task ‘to process’ and such ‘process’ is ‘for a user’.
On page 10 of the Final Office Action, the Examiner alleges that Perez teaches all such task based aspects of Claim 1 in paragraph [0057], There, Perez states:
[0057] FIG. 5 is a diagram illustrating an example dataflow (570) for a process for IoT communications. In some examples, dataflow 570 includes back-end application 513, job service (JS) 555, QS 556, DA 557, DJA 558, and IoT device 541. In some examples, JS 555, QS 556, DA 557, DJA 558 are part of an IoT hub.
There, Perez describes an IoT hub that includes back-end application back-end application, job service (JS), QS, DA, DJA, and IoT device. Notably, this cited Perez citation that is alleged to teach all aspects of the claimed ‘receiving’ step/action of Claim 1 does not describe any operational step(s) being performed - and therefore this cited passage [0057] does not teach all aspects of the claimed ‘receiving’ step/action, as erroneously asserted by the Examiner on page 10 of the Final Office Action.
Thus, it is further urged that Claim 1 has been erroneously rejected due to such ‘receiving’ based prima facie obviousness deficiencies.” pg. 13, and repeated for claim 10 on pg.19 in brief, and repeated for claim 18 on pg 22 of brief.
In response to [vi], it can clearly be seen in the original citation that examiner does not rely only upon para.0057 to teach this limitation.  

“receiving a task to process for a user (Perez: Fig.5 571, para.0057 “At step 571, a schedule job instruction may be communicated from back-end application 513 to JS 555. ”)” Final rejection claim 1 rejection mailed 12/22/2020 pg 10.

It can be seen above, examiner also cites Fig. 5 step 571, which clearly shows a task being accepted from the back-end application to JS 555.  Secondly, while examiner cites para.0057 for this limitation, examiner includes text from following para.0058 in quotes to show the description of the step from the figure in the specification.  It is abundantly clear that step 571 shows that a schedule job instruction can be received.  It can be seen that in step 571, a job instruction for the user is received at the JS 555 from backend application 513.  
“In the illustrated example, first, step 571 occurs. At step 571, a schedule job instruction may be communicated from back-end application 513 to JS 555. As shown, step 572 occurs next in some examples. At step 572, JS 555 may communicate a query to QS 556 for an identification of candidate IoT device(s) associated with the job schedule instruction. As shown, step 573 occurs next in some examples. At step 573, the candidate IoT devices may be communicated from QS 556 to JS 555.” para.0058 of Perez.

Additionally, in order to show context for the paragraph cited for the above limitation, in view of Perez reference as a whole, examiner points to the background of the invention and para.0036 cited in the following step of “identifying a group of heterogeneous network devices in the computer system” in claim 1.  It can be seen that the tasks for the IoT devices in Perez, consisting of house hold appliances, are directed to devices that adjust light, humidity, and therefore are for the user.
“The Internet of Things (“IoT”) generally refers to a system of devices capable of communicating over a network. The devices can include everyday objects such as toasters, coffee machines, thermostat systems, washers, dryers, lamps, automobiles, and the like. The devices can also include sensors in buildings and factory machines, sensors and actuators in remote industrial systems, and the like. The network communications can be used for device automation, data capture, providing alerts, personalization of settings, and numerous other applications.” background of Perez.
“The term “IoT device” refers to a device intended to make use of IoT services. An IoT device can include virtually any device that connects to a network to use IoT services, including for telemetry collection or any other purpose. IoT devices include any devices that can connect to a network to make use of IoT services. In various examples, IoT devices may communicate with a cloud, with peers or local system or a combination or peers and local systems and the cloud, or in any other suitable manner. IoT devices can include everyday objects such as toasters, coffee machines, thermostat systems, washers, dryers, lamps, automobiles, and the like. IoT devices may also include, for example, a variety of devices in a “smart” building including lights, temperature sensors, humidity sensors, occupancy sensors, and the like. The IoT services for the IoT devices can be used for device automation, data capture, providing alerts, personalization of settings, and numerous other applications.” para.0036 of Perez

[vii] “Claim 1 has thus been erroneously rejected due to the Examiner’s failure to comply with the above described US Supreme Court mandate to resolve the level of ordinary skill in the pertinent art for which, against this background, the obviousness or non-obviousness of the subject matter is then determined.” pg. 13-15, 16, and 17. 19-21, 23-24, 26-27 of Brief in view of Claim 1, 2, 3,6, 10, and 18.
In response to [vii] appellant cites Graham v. Deere and argues that examiner has not “resolves” the level of a person of ordinary skill in the art in these rejections for claims.  However, the MPEP establishes who is a person of ordinary skill in the art in 2141.03 
“The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed with the examiner’s definition of one of ordinary skill in the art (a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering.).” MPEP 2131.03.
Therefore, as the MPEP establishes a person of ordinary skill in the art and the issue of a person of ordinary skill is resolved, examiner believes that the claims have been properly rejected under 35 USC 103 in view of appellant’s arguments.

II Group 2 (Claims 2, 11, and 19) and III Group 3 (Claims 3, 12, and 20) 

Claim 2: The method of claim 1, wherein identifying, by the computer system, the group of heterogeneous network devices in the computer system assigned to the user for processing the task based on the capabilities of the group of heterogeneous network devices and the task history of task processing by the group of heterogeneous network devices comprises: 
identifying, by the computer system, the group of heterogeneous network devices in the computer system assigned to the user for processing the task based on the capabilities of the group of heterogeneous network devices, the task history of task processing by the group of Page 2 of 15 Binotto et al. - 16/000,152heterogeneous network devices, and a user profile identifying a history of user interaction with the group of heterogeneous network devices.

Claim 3: The method of claim 1, wherein identifying, by the computer system, the group of heterogeneous network devices in the computer system assigned to the user for processing the task based on the capabilities of the group of heterogeneous network devices and the task history of task processing by the group of heterogeneous network devices comprises: 
identifying, by the computer system, the group of heterogeneous network devices in the computer system assigned to the user for processing the task based on the capabilities of the group of 

[b] “With respect to Claim 2, such claim recites “identifying, by the computer system, the group of heterogeneous network devices in the computer system assigned to the user for processing the task” (emphasis added). Here, the group of heterogeneous network devices in the computer system assigned10 for processing the task are identified.
On pages 15-16 of the Final Office Action, the Examiner alleges that Zehler teaches all such identify-based aspects of Claim 2 in paragraphs [0027] and [0040], In paragraph [0027], Zehler describes a print server that may receive and store a print job, submitted by a user, until the time a user manually selects a print device. There is no mention of a computer system ‘identifying’ a group of heterogeneous network devices ‘assigned’ for processing the task” received by the computer system, as claimed.
Instead, a server stores a print job until a user manually selects a print device for the print job.
In paragraph [0040], Zehler describes accessing a printing history to predict print jobs that a user may use for printing the print job. There is no mention of actual devices that are actually ‘assigned’ for processing the task, and thus there is no ‘identifying’ action performed to identify assigned devices for processing ‘the task’, as claimed. Indeed, Zehler describes that a user subsequently ‘selects’ a particular printer for its print job later on in the process (i.e., assigned for processing the task) once the ‘preconversion subsystem’ has performed its device ‘prediction’ processing described in paragraphs [0040]-[0041] (Zehler paragraph [0053]) - and further evidencing that this cited passage does not describe identifying devices assigned for processing ‘the task’, as claimed.” on pg. 15-17 of brief arguments repeated for claims 2 and 3.
In response to [b] appellant essentially argues that 1) no devices are assigned, and 2) none of the devices have been assigned for processing the task.  

“[0047] Computer system 212 is a physical hardware system and includes one or more data processing systems. When more than one data processing system is present, those data processing systems are in communication with each other using a communications medium. The communications medium may be a network. The data processing systems may be selected from at least one of a computer, a server computer, a tablet computer, or some other suitable data processing system.”  From appellants specification.
It can be seen above, that the computer system 212 is the combination of a network, each network device, the scheduler, capabilities, and task history information.  Similarly, in Claims 1 and 2, it can be seen that no particular device of the computer system is designated as the device that is performing any assignment or identification.  Therefore, under broadest reasonable interpretation, the “computer system” of claim set 1 in view of the claim language and in view of the specification, is essentially the combination of all parts, the hardware and the information elements of capabilities and task information, including that of the network devices from which the capabilities are used to perform the tasks.  The claims do not specify any particular hardware element of the computer system that would perform any particular tasks, other than the steps being performed in general by the “computer system”, therefore as long as any device in the group, that the “computer system” consists of, performs a task, then the “computing system” has performed that task.
Regarding 1), the claim has no mention of how a device is “assigned”.  There is no explicit step of a device being assigned or any ownership of a device.  In fact, the specification does not have any definition of how a device is assigned to the user, except that the system keeps tracking the user using assigned devices over time in para.0066 “The information in user profile 334 is used to identify the use of devices assigned to the user over time.”  Therefore, since both the claims and specification do not have any clear definition of what an assigned definition is, the broadest reasonable interpretation of an 
 Zehler clearly shows obtaining information for devices that are previously used by the user in para.0041: “ For example, if the user has used print devices A, B, and C in a selected past time interval to print documents, and a criterion of the current print job requires a printer characteristic (e.g., duplex color printing) which only print devices A and B can perform, then the pre-conversion subsystem may predict that the user may use print device A or B for printing the current print job.” and in para.0037 “. In an embodiment, printing history for a user may include, without limitation, a list of print devices in the print system used by the user in the past, and/or additional metadata for the user corresponding to the print devices.” clearly showing that the devices are in a pool of available devices to be selected by the user and are thereby “assigned” to the user.
Secondly, regarding 2) this argument directly contradicts the rest of Claim 1.  Appellant argues that because the job has not been assigned, and would require a secondary selection of a printer by the user in para.0027 after the pool of available printers has been determined, the selection of the group of printers cannot possibly be “for processing the task”.  It can be seen  in Claim 1 that claim 2 depends on, that claim 2 modifies the step of identifying the group of heterogeneous device, the 2nd step of the claim, and the actually scheduling of the tasks is much later as the 2nd to last step of the claim, wherein after all of the devices are determined, the workloads are scheduled in a shared manner.  Therefore it is clear that even in the Claims, that a device is not locked into a task prior to the scheduling step.  The claims seem to operate in the same manner as Zehler reference, as Zehler has a final selection of the device after a pool of devices are determined, and the Claims schedule the task in the second to last step of the claim, after a group of heterogeneous devices are identified.  Examiner interpretation of the claims and usage of the Zehler reference seems to be consistent, and completely analogous.

identifying, by the computer system (print server, Zehler: para.0027, print server includes preconversion subsystem), the group of heterogeneous network devices (printers) in the computer system assigned to the user for processing the task (Zehler: para.0040 “In step 206, the pre-conversion subsystem may access the user's stored printing history and process the list of print devices in the printing history based on, without limitation the metadata from the printing history, print device related information, other user related information (such as location), and/or print job criteria, to predict one or more print devices that the user may use for printing the print job. ”) Final rejection mailed 12/22/2020 pg. 15 regarding Claim 2.
It can clearly be seen that print job criteria is used for this selection.  Because both device metrics and the current prints jobs criteria are used for this selection process, examiner believes that the limitation has been met.

IV Group 4. (Claims 10, 13, and 14)
Claim 10: A task processing system comprising: a computer system; and a scheduler running on the computer system, wherein the scheduler: receives a task to process for a user; identifies a group of network devices in the computer system assigned to the user for processing the task based on heterogeneous capabilities of the group of the network devices, and a task history of task processing by the group of the network devices; schedules a performance of the task by a selected network device in the group of the network devices, wherein the task is performed by the selected network device in the computer system such that tasks are processed by sharing workloads among network devices in the group of network devices that provide capabilities required to process the task; and trades tokens directly 

[c] “With respect to Claim 10, such claim recites “trades tokens directly between network devices based on using the heterogeneous capabilities of the group of network devices in response to performing the tasks” (emphasis added). Here, tokens are ‘traded’ directly between network devices. In other words, there are multiple ‘tokens’ and multiple ‘network devices’ — where the multiple tokens are ‘traded’ directly between the multiple ‘network devices’.

On page 23 of the Final Office Action, the Examiner alleges that Sharma teaches all such trading-based aspects of Claim 10 at col. 14, lines 51-59. There, Sharma describes (1) devices may be obligated to pay a fee when they require the use of additional resources on other devices, and (i1) other devices are compensated by such fee. Accordingly, there is a one-way transfer of a fee from one device to another. There is no token-trading between multiple network devices, as claimed.
Thus, it is urged that Claim 10 has been erroneously rejected due to such trading of tokens based prima facie obviousness deficiencies.” in pg 17-19 of Brief.
In response to [c] appellant argues that because there are multiple tokens being traded, this adds to the idea that tokens are traded in both directions.
However, in context of the claims and the specification, this limitation clearly means that either 
1) multiple rounds of exchanges are performed (i.e. Device 1 pays token and uses the capabilities of device 2, and device 2 pays device 1 to use the capabilities of device 2, in multiple transactions) or
2) that more than one token is traded for a singular exchange.  
It is clear that more than one transaction of can be performed for trading tokens and receiving the service of another device, and it can be seen below in para.0072, that more than one token is capable of being traded in a single transaction.
For example, a first user in users 406 may agree to trade a number of tokens 404 in exchange for a game console in network devices 402 having an image processing capability to perform an object recognition task. In other illustrative examples, the exchange of tokens 404 may be made between network devices 402 without interaction from users 406. 
[0072]   The number of tokens 404 requested, offered, or traded can depend on the value of the capability. The value can be based on at least one of how available the capability is in network devices 402, the time when the capability is needed, the demand for the capability from users 406, or other factors. Thus, scheduler 210 can facilitate the trading of tokens 404 based on using capabilities 400 of network devices 402 in response to performing tasks 408.
It is clear that the plurality of tokens expressed in the claims, does not suggest a bi-directional trading of tokens.
Therefore, the claim limitation of “trading tokens directly between network devices based on using the capabilities of the group of heterogeneous network devices in response to performing the tasks”, based on the evidence above, means that tokens can are provided to another network device, in order to use the capabilities of the other device, and this trade of the tokens is unidirectional during the exchange.  The only examples of trading tokens is present in para.0071-para.0072 as shown above, and at best a unidirectional trading is provided, and there is no description of a two-way or bidirectional trade in any capacity.  Therefore, based on broadest reasonable interpretation of the claims, and in view of the appellant’s specification, it is clear that the trading/exchanging in this context is an exchange FOR the use of capabilities of another device.  
Examiners rejection relies upon Sharma reference to show that tokens can be traded between network devices for commuters to be able to use other commuter’s devices.  
Moreover, a market for the sharing of computing resources may be established where a network of wirelessly linked devices is established. In such a manner, networked devices (or entities associated therewith) may be obligated to pay a fee when they require the use of additional resources on other devices, and, likewise, the networked devices (or entities associated therewith) may be compensated when other devices require the use of their respective computing resources. (Sharma col. 14, lines 51-59)
Therefore, as Sharma shows that tokens are traded directly between network devices for using the capabilities of other devices, the claim limitation has been met.
[i] “Further with respect to Claim 10, such claim expressly recites that the token trading is performed by ‘the scheduler ’ that also performs steps of receives a task, identifies a group of network devices, and schedules a performance of such task.
To the extent that Sharma is alleged to teach the trading of tokens at col. 14, lines 51-59, there Sharma describes (i) devices may be obligated to pay a fee when they require the use of additional resources on other devices, and (ii) other devices are compensated by such fee. Notably, there is no mention of ‘the scheduler’ in this cited passage, and therefore this cited passage does not describe any step/action that is performed by ‘the scheduler’, as claimed.
Thus, it is further urged that Claim 10 has been erroneously rejected due to such scheduler based prima facie obviousness deficiencies.” on pg. 19 of appeal brief.
In response to [i] firstly, the limitation is mapped to an additional citation of Col.12 lines 35-51
 “Moreover, a market for the sharing of computing resources may be established where a network of wirelessly linked devices is established. In Such a manner, networked devices (or entities associated therewith) may be obligated to pay a fee when they require the use of additional resources on other devices, and, likewise, the networked devices (or entities associated therewith) may be compensated when other devices require the use of their  col. 14 lines 51-59 Sharma as cited in final rejection mailed 12/22/2020 for claim 10.

“The systems and methods of the present disclosure that may be operating on the local device 510 may allocate the performance of the tasked function to one or more of the remote devices 520, 530 based on the available resources there. For example, as is shown in FIG. 5B, the processor 524 of the remote device 520 has a larger available cache and a higher clock rate, as well as a larger percentage of its micro processor that is idle, than the processor 534 of the remote device 520. Similarly, as is also shown in FIG. 5B, a greater amount of memory 526 is available for use by allocated functions on the remote device 520 than on the remote device 530. Furthermore, the remote device 520 is operating at a lower temperature 556 than the remote device 530, and the remote device 520 is receiving power 558 through wired means, while the remote device 530 is operating off its battery 568, which is at a ninety-five percent charged status.” col.12 35-51 of Sharma, cited in final rejection for the argued limitation.
The functionality of the trading is between at least two network devices.  The scheduler is the local device of col12.35-51 or the network device paying the fee to use the other device in col.14 51-59. the device that is trying to obtain the service of another device.  It is unreasonable to assume that a functionality has been mapped, but no element of the system is performing that task.  In this case, the schedule is established in previous part of the rejection in view of Perez as the IOT Hub 451, as seen in para.0057, and para.0044, established in the rejection of claim 10 on pg. 20, filed 12/22/2020.

V. Group 5 (Claim 18)
 All arguments are addressed above, in section I, as identical arguments are repeated for Claim 18.

B Grounds of Rejection 2 – 35 USC 103
6. The method of claim 1 further comprising: selecting the selected network device based on a cost associated with the token.

Arguments in view of Claim 6:  
[d] “With respect to Claim 6, such claim recites “selecting the selected network device based on a cost associated with the token” (emphasis added). Here, the selected network device is specially selected based on a cost associated with the_ token that represents the value of capabilities of the group of heterogeneous devices.
On pages 35-36 of the Final Office Action, the Examiner alleges that Bergs teaches all aspects of Claim 6 in paragraph [0035], There, Bergs states:
[0035] An advantage of this is that the user is directly informed why the associated printing device is not suitable for performing the job. Let us assume, for example, that the printing device which has his personal preference, e.g., because it is very close to his workstation, is unsuitable because of a reason which to him is only of secondary importance, for example an inability to staple because the staples have been used up. He will then still be able to select this printing device, quite willingly accepting the fact that his print job will not be stapled. This gives him the advantage that he does not have to go and fetch his print job from a more remote location. It is also possible for the user, aware of this information, to change his job by altering the "stapling: yes" setting to "stapling: no". The system will respond to this by changing the red mark to green at the associated printing device.
There, Bergs describes that a user is informed why a particular printing device is not suitable for performing the job. The user is then able (i) to select a printing device having inferior qualities and (ii) to change the job. Accordingly, this cited passage describes that a particular device is manually ‘selected’ by a user notwithstanding the fact that the selected printer has inferior capabilities. Notably, there is no mention of (1) ‘the token’ that represents the value of capabilities of the group of heterogeneous devices, (2) making a selection based on a ‘cost’, (3) a cost of ‘the token’ that represents the value of capabilities of the group of heterogeneous devices, or (4) selecting a particular network device based on a cost associated with the_ token that represents the value of capabilities of the group of heterogeneous devices, as claimed. Instead, a user manually selects a printer notwithstanding inferior printer-based characteristics.” pg. 24-25 of Brief.
In response to [d], while examiner cited para.0035 in the rejection, examiner provided full texts of the following paragraph para.0036:
“Bergs discloses selecting the selected network device based on a cost associated with the token (Bergs: para.0035 “The selection criteria may be static criteria, such as a processing property of the printing device (default selection, for example, is the printing device which prints with the highest resolution), the distance between the user and the printing device (the default selection is the printing device closest to the workstation), the printing costs (the default selection, for example, is the printing device which has the lowest cost per print) and the personal preference of the user. ” the device to perform the job is selected based on lowest cost per print, the token.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perez-Zehler-Sharma with Bergs in order to incorporate selecting the selected network device based on a cost associated with the token.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of saving money for the user (Bergs: para.0036).” final rejection pg. 36. Mailed 12/22/2020.
It can be seen above, that examiner provided a full citation of para.0036, but wrote para.0035 by mistake.  This information was made available to the appellant in the after final mailed 04/13/2021 informing of this typo.  Para.0036 clearly shows that the cost can be taken into consideration when selecting a device.


Respectfully submitted,
/EUI H KIM/Examiner, Art Unit 2453                                                                                                                                                                                                        
Conferees:
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                                        
{ 3 }

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.